 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   SEAN F. CONNOLLY, State Bar #152235
     REBECCA A. BERS, State Bar #287111
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone: (415) 554-3863 [Connolly]
     Telephone:    (415) 554-4224 [Bers]
 7   Facsimile:    (415) 554-3837
     Email:        sean.connolly@sfcityatty.org
 8   Email:        rebecca.bers@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO,
     OFFICER MICHAEL MELLONE, AND
11   SGT. NATE STEGER

12
                                         UNITED STATES DISTRICT COURT
13
                                      NORTHERN DISTRICT OF CALIFORNIA
14
      FIDELIA DEL CARMEN MAY CAN, an                        Case No. 16-cv-05771 JCS
15    individual, ROSANA GUADALUPE
      GONGORA MAY, an individual, LUIS                      STIPULATION TO CONTINUE CERTAIN
16    RODOLFO GONGORA MAY, an individual,                   PRETRIAL DATES; [PROPOSED] ORDER
      ANGEL DE JESUS MAY, an individual, as
17    individuals and co-successors-in-interest to
      Decedent LUIS DEMETRIO GONGORA                        Trial Date:         October 21, 2019
18    PAT,

19            Plaintiffs,

20            vs.

21    CITY AND COUNTY OF SAN
      FRANCISCO, a municipal corporation;
22    MICHAEL MELLONE, individually and in
      his capacity as a City of San Francisco Police
23    Officer; NATE STEGER, individually and in
      his capacity as a City of San Francisco Police
24    Sergeant; and DOES 1-50, inclusive,

25            Defendants.

26

27

28
      Stip to Modify CM and Pretrial Order                   1                         n:\lit\li2016\161073\01306476.docx
      Can, et al. v. CCSF, et al., No. 16-05771 JCS (RMI)
 1           PURSUANT TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF

 2   RECORD:

 3           IT IS HEREBY STIPULATED by and between plaintiffs FIDELIA DEL CARMEN MAY

 4   CAN, et al, and Defendants CITY AND COUNTY OF SAN FRANCISCO, et al, through their

 5   counsel of record, that the pre-trial order should be set as follows:

 6

 7           Deadline                                                        Proposed Date

 8           Outstanding written discovery responses                         October 4, 2018
 9           Fact Discovery Cut-Off (Deposition and IME Only)                January 31, 2019
10           Expert Disclosure Date                                          February 8, 2019
11           Rebuttal Expert Disclosure Date                                 February 22, 2019
12           Expert Discovery Cut-Off                                        March 15, 2019
13           MSJ/Daubert Motion Filing Deadline                              May 10, 2019
14           MSJ/Daubert Opposition                                          May 24, 2019
15           MSJ/Daubert Reply                                               May 31, 2019
16           Dispositive/Daubert Motions Hearing Date                        July 19, 2019
17           Exchange Motions in Limine (per pretrial order)                 September 11, 2019
18           File Joint Pretrial Documents (per pretrial order)              September 11, 2019
19           Oppositions to Motions in Limine (per pretrial order)           September 20, 2019
20
             Objections to Exhibits (per pretrial order)                     October 1, 2019
21
             Pretrial Conference (per Dkt. 71)                               October 11, 2019
22
             Trial Date (per Dkt. 71)                                        October 21, 2019
23

24           Although the Court specified that dispositive motions must be heard not less than 90 days
25   before the pretrial conference, the parties request a minor accommodation to that requirement to insure
26   that Mr. Pointer will be available for the hearing. Mr. Pointer is scheduled to begin trial in another
27   matter on July 8, 2019, and expects to be unavailable on July 12, 2019 (90 days before the pretrial
28
      Stip to Modify CM and Pretrial Order                  2                          n:\lit\li2016\161073\01306476.docx
      Can, et al. v. CCSF, et al., No. 16-05771 JCS (RMI)
 1   conference), but available by July 19, 2019.

 2           The parties further advise the Court that Judge Illman has set a status call for Wednesday,

 3   October 10, 2018, at which time the parties expect to agree on a date for a further settlement

 4   conference. (See Dkt. No. 73.)

 5   Dated: October 5, 2018
                                                            DENNIS J. HERRERA
 6                                                          City Attorney
                                                            CHERYL ADAMS
 7                                                          Chief Trial Attorney
 8                                                          SEAN F. CONNOLLY
                                                            REBECCA A. BERS
 9                                                          Deputy City Attorney

10                                                  By:        /s/ Rebecca A. Bers
                                                            REBECCA A. BERS
11
                                                            Attorneys for Defendants
12                                                          CITY AND COUNTY OF SAN FRANCISCO, ET AL.
13   Dated: October 5, 2018
14                                                          LAW OFFICES OF JOHN L. BURRIS
15
                                                    By: /s/ Adante Pointer
16
                                                       ADANTE POINTER
17
                                                            Attorneys for Plaintiffs
18                                                          FIDELIA DEL CARMEN MAY CAN, et al.

19

20

21

22

23

24

25

26

27

28
      Stip to Modify CM and Pretrial Order                        3                  n:\lit\li2016\161073\01306476.docx
      Can, et al. v. CCSF, et al., No. 16-05771 JCS (RMI)
                                                   [PROPOSED] ORDER
 1

 2           GOOD CAUSE APPEARING, pursuant to stipulation, IT IS HEREBY ORDERED that the

 3   Case Management and Pretrial Order dated January 10, 2018 is modified as follows:

 4           Outstanding written Discovery Responses: October 4, 2018

 5           Deadline to complete fact depositions: January 31, 2019

 6           Disclosure of expert witnesses: February 8, 2019

 7           Disclosure of rebuttal experts: February 22, 2019

 8           Deadline to complete expert discovery: March 15, 2019

 9           Hearing for dispositive motions: July 19, 2019

10

11           10/09/2018
     Dated: ___________________

12
                                                            _____________________________________
13                                                          HONORABLE JOSEPH C. SPERO
14                                                          UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stip to Modify CM and Pretrial Order                  4                    n:\lit\li2016\161073\01306476.docx
      Can, et al. v. CCSF, et al., No. 16-05771 JCS (RMI)
